IN THE SUPREME COURT OF TEXAS

                                 No. 12-0377

  IN RE  HARRY SEWILL, RICHARD GABLE CHAPMAN, LHR ENTERPRISES, TRANSGLOBAL
                INDEMNITY LTD. AND TRANSGLOBAL MORTGAGE, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed May  14,  2012,  is
granted in  part.   The  trial  court's  January  5,  2012  order  requiring
defendants to post additional security, in Cause No. 17,301, styled  Jackson
Hot Oil Service d/b/a Jackson Brothers Hot  Oil  Service,  Delbert  Jackson,
Terry Jackson, and Cody Jackson v. Business Staffing,  Inc.,  Harry  Sewill,
BSI Insurance  Services,  Inc.,  Bart  Bogus,  Transglobal  Mortgage,  Inc.,
Transglobal Indemnity Limited, Inc.,  LHR  Enterprises,  Inc.,  and  Richard
Gable Chapman, in the 109th District Court  of  Andrews  County,  Texas,  is
stayed pending further order of this Court.  The portion of  the  January  5
order enjoining defendants from dissipating or  transferring  assets  except
in the normal course of business remains intact.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before May 29, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 18, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk